                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION - DETROIT


IN THE MATTER OF:
                                                                      Case No. 19-56776-MAR
Glenn Miller                                                          Chapter 13
                                                                      Hon. Mark A. Randon
                        Debtor(s)
                                    /

                  DEBTOR’S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE

         At the next confirmation hearing in this case, the debtor intends to:

3. _X__ Request an adjournment of the confirmation hearing to June 24, 2020 at 10:00 am due to the
following good cause: Debtor needs additional time to provide documentation and resolve the trustee’s
objections.

Dated:     February 12, 2020
                                                /s/ Daphne S. Mathis-Harris
                                                Daphne S. Mathis-Harris (P42515)
                                                Attorney for Debtor
                                                Frego & Associates – The Bankruptcy Law Office, PLC
                                                23843 Joy Rd.
                                                Dearborn Heights, MI 48127
                                                (313) 724-5088
                                                fregolaw@aol.com




     19-56776-mar         Doc 22        Filed 02/12/20   Entered 02/12/20 16:59:34   Page 1 of 1
